DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant cited CN 101788320, hereinafter CN.  The examiner is relying upon a google patent machine translation and has provided a copy for the applicant.
	With respect to Claim 1, CN discloses liquid level detection system [see fig 1], comprising: a light source [4]; a light guiding medium [6]; a photoelectric conversion receiver [9]; and a processing module [8], wherein: the light guiding medium has an incident surface [where light enters 6], a first reflection surface [leftmost right angle surface], and an exiting surface [where light exits 6], the first reflection th paragraph under summary “a little less than making light intensity that line array CCD collects relatively, be that picture signal is undergone mutation in the liquid level corresponding position, the feature of light intensity signal is reflected in the picture signal that line array CCD obtains, and utilizes the output valve feature of line array CCD pixel intensity signal to judge liquid level position.”].  The path of the light beam is clear from fig 1.
	With respect to Claim 2, CN discloses the liquid level detection system according to claim 1, wherein the light beam emitted by the light source [4] is perpendicular to the incident surface.  Clear from fig 1.
	With respect to Claim 3, CN discloses the liquid level detection system according to claim 1, wherein the light beam is totally reflected by the first sub-reflection surface and reflected and refracted by the second sub-reflection surface.  The liquid causes the refraction, note the extra refracted light rays for the second sub-reflection surface.

	With respect to Claim 5, CN discloses the liquid level detection system according to claim 1, wherein: the photoelectric conversion receiver [9] is fixedly disposed relative to the light guiding medium [6], a light beam receiving portion of the photoelectric conversion receiver is planar, and a portion of the light beams reflected by the first sub-reflection surface and a portion of the light beam reflected by the second sub-reflection surface are simultaneously received by the light beam receiving portion.  Must be fixed such that light emitted from 4 enters 6, and exits 6 in such a way as to be received by 9.
	With respect to Claim 6, CN discloses the liquid level detection system according to claim 1, wherein: the light guiding medium [6] further has a second reflection surface [rightmost right angle surface], and the light beam is reflected by the second reflection surface prior to being emitted from the light guiding medium [6] and then emitted through the exiting surface.
	With respect to Claim 7, CN discloses the liquid level detection system according to claim 6, wherein: the first reflection surface and the second reflection surface are axisymmetric, an axis of symmetry of the first reflection surface and the second reflection surface is perpendicular to the liquid surface, and the light beam reflected by the first reflection surface is directed parallel to the liquid surface toward the second reflection surface, wherein the second reflection surface intersects the liquid surface.  From abstract “the isosceles right triangular prism is parallel to a liquid level.” thus the two surfaces are axisymmetric with the axis of symmetry perpendicular to the liquid surface.

	With respect to Claim 9, CN discloses the liquid level detection system according to claim 7, wherein the first reflection surface is perpendicular to the second reflection surface.  It’s a right angled isosceles triangle.
	With respect to Claim 10, CN discloses the liquid level detection system according to claim 6, wherein: the light guiding medium is a right angle isosceles prism [see abstract], a first right angle surface of the right angle isosceles prisms respectively forms the first reflection surface and a second right angle surface of the right angle isosceles prism forms the second reflection surface, and the exiting surface and the incident surface are both formed on a hypotenuse of the right angle isosceles prism.  Clear from fig 1.
	With respect to Claim 11, CN discloses the liquid level detection system according to claim 1, wherein the incident surface and the exiting incident surface are on a same plane.  Clear from fig 1.
	With respect to Claim 12, CN discloses the liquid level detection system according to claim 1, wherein the light beam in the light guiding medium that is incident on the exiting surface is perpendicular to the exiting surface.  Clear from fig 1.
	With respect to Claim 13, CN discloses the liquid level detection system according to claim 1, wherein: the light guiding medium is a right angle isosceles prism [see abstract], a first right angle surface right angle isosceles prism- respectively forms the exiting surface and a second right angle surface of the right angle isosceles prism forms the incident surface, and the first reflection surface is formed on a hypotenuse of the right angle isosceles prism.  Clear from fig 1.
th paragraph under summary “a little less than making light intensity that line array CCD collects relatively, be that picture signal is undergone mutation in the liquid level corresponding position, the feature of light intensity signal is reflected in the picture signal that line array CCD obtains, and utilizes the output valve feature of line array CCD pixel intensity signal to judge liquid level position.”].  The path of the light beam is clear from fig 1.
	With respect to Claim 15, CN discloses the liquid level detection method according to claim 14, wherein the light beam is totally reflected by the first sub-reflection surface and reflected and refracted by the second sub-reflection surface.  The liquid causes refraction.
	With respect to Claim 16, CN discloses the liquid level detection method according to claim 15, wherein: the light guiding medium further has a second reflection surface [rightmost right angle 
	With respect to Claim 17, CN discloses the liquid level detection method according to claim 14, wherein the exiting surface and the incident surface are both disposed parallel to the liquid surface.  Clear from fig 1.
	With respect to Claim 18, CN discloses the liquid level detection method according to claim 17, wherein: the light beam is incident on the light guiding medium perpendicular to the incident surface, and the light beam emitted through the exiting incident surface is perpendicular to the incident surface.  Clear from fig 1.
	With respect to Claim 19, CN discloses the liquid level detection method according to claim 14, wherein: the light beam is simultaneously incident on the first sub-reflection surface, the second sub-reflection surface, and the boundary between the first sub-reflection surface and the second sub-reflection surface.  See lightpath in fig 1.
	With respect to Claim 21, CN discloses a liquid level detection system, comprising: a light source [4]; a light guiding medium [6]; a photoelectric conversion receiver [9]; and a processing module [8], wherein: the light guiding medium has an incident surface [where light enters 6], a first reflection surface [leftmost right angle surface], and an exiting surface [rightmost right angle surface], the first reflection surface intersects a liquid surface [3] when the light guiding medium is disposed within a th paragraph under summary “a little less than making light intensity that line array CCD collects relatively, be that picture signal is undergone mutation in the liquid level corresponding position, the feature of light intensity signal is reflected in the picture signal that line array CCD obtains, and utilizes the output valve feature of line array CCD pixel intensity signal to judge liquid level position.”].  The path of the light beam is clear from fig 1.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Two other patents were found during the search that are both refraction based prisims for determining liquid level.  U.S. Patent 4,246,489 and 4,713,552.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855